 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (PORCELAIN DIVISION)andAssocIATION OFWESTINGHOUSESALARIED EMPLOYEESCase No. R-2482.-Decided May 6, 1941Jurisdiction:electrical equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition;election necessary.Unit Appropriate for Collective Bargaining:all clerical and technical employeesin the Porcelain Division of the Company,excluding supervisors;no con-troversy as to.Mr. Wm. E. Miller,of Pittsburgh, Pa., -for the Company.Mr. R. W. Allison,of Pittsburgh, Pa., for the Union.Mr. Herbert Shenlein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 7, 1941, Association of Westinghouse Salaried Em-ployees, herein, called the Union, filed with the Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany (Porcelain Division), Derry, Pennsylvania, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National' LaborRelations Act, 49 Stat. 449, herein called the Act.On April 10,1941, the National Labor Relations Board, herein called the Board,acting pursuant to, Section 9 (c) of the Act and Article III, 'Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 12, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice a hearing was held on April 17, 1941, atPittsburgh, Pennsylvania, before Robert H. Kleeb, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Com-31 N L.R. B., No. 101.605 C06DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany and the Union 'were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-,examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.The Board has reviewed the various rul-ings,of the Trial Examiner and finds that no prejudicial errors werecommitted.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation with its principal office and place of business atPittsburgh, Pennsylvania.It is engaged in the manufacture, sale, anddistribution of a wide variety of electrical machinery and equip-ment and has numerous plants in various parts of the United States.The present proceeding concerns only the Porcelain Division of theCompany at Derry, Pennsylvania, where the Company manufacturestransmission line insulators, switch insulators, bus supports, trans-,mission line hardware, and miscellaneous porcelain parts for elec-trical apparatus.The monthly purchases of raw materials necessaryfor the operation of the Porcelain Division averaged $45,000 during1940; approximately 85 per cent of such purchases were shipped tovania.The average monthly production of the Porcelain Divisionduring 1940 was,$130,000; approximately one-third of these productswere shipped to points outside the State of Pennsylvania. _ The totalnumber of employees at the Porcelain Division is about 400.H. THEORGANIZATION INVOLVEDThe Association of Westinghouse Salaried Employees is an un-affiliated labor organization admitting to membership salaried em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant the Union exclusive bargainingrights until the Union is certified as such representative by theBoard.A statemeiit of the Regional Director, introduced in evi-dence, indicates that a substantial number of the Company's em-ployees within the unit alleged hereinafter found to be appropriatehave designated the Union as their bargaining representative.'I The Regional Director reported that he had examined 18 signed applications for mem-bership in the Union,all of 'dhich were signed during December 1940 and January 1941.Hereported that he had checked the pay roll of February 28, 1941, for the Porcelain Division,found that there appeared to be 27 employees within the unit alleged by the Union to be ap-propriate, and that the name of each of the 18 persons who had signed applications formembership in the Union was on that pay roll. WESTINGHOUSEELECTRIC& MANUFACTURING CO.607'Wee find' thata question has arisen concerningthe, representation,of employeesof the Company.IV. THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has,arisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close; intimate, and substantial'relation to, trade, traffic, and commerce among the several States andtends to.lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that a unit consisting of all clerical and-technical employees employed by the Company in its Porcelain Divi-sion, exclusive of supervisors,, is appropriate for collective bargain-ing purposes.The Company raises no question as to unit. In aprevious,caseinvolving the Porcelain Division of the Company 2we found a unit consisting' of production and maintenance employees,exclusive of technical, clerical, and supervisory employees, to -beappropriate and directed the holding of an' election.Of the two,labor organizations involved in that case, one has been formallydissolved and the other, by a letter introduced into evidence in this,case, disclaimed any interest in the present proceedings.The parties'in this case stipulated that the unit contended for by the Uniondoes not in any way conflict with the unit found appropriate in theprevious case.Accordingly, we find that all clerical and technical employees inthe Porcelain Division of the Company, excluding supervisors, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Porcelain Divisionof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE'DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that all employees of the Company in the appropriate -unitwho were employed during the pay-roll period last preceding this2MatterofWestinghouseElectric & Mfg. Co.andUnited Electrical,Radio and Machine-Workers of America,Local No.612,18 N. L. R. B. 261. 608DECISIONSOF- NATIONAL LABOR ,-RELATIONS BOARDDirection of Election, subject to such limitations and additions asare set forth in the Direction, shall be eligible to vote.8Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany (Porcelain Division), Derry, Pennsylvania, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.i2.All clerical and technical employees in the Porcelain Divisionof the Company, excluding supervisors, constitute a unit appropriatefor the purposes of collective bargaining within 'the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series, 2, as amended,it is herebyIDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company (PorcelainDivision), Derry, Pennsylvania, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Election, under the directionand supervision of the Regional Director for the Sixth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all clerical and technical employees employed by the Companyduring -the pay-roll period immediately preceding the date of thisDirection of Election, including any who did not work during saidperiod because they, were ill or on vacation or in the active' militaryservice or training of the United States, or temporarily laid off,but excluding supervisors, and any employees who have since quitor been discharged for cause, to determine whether or not theydesire to be represented by Association of Westinghouse SalariedEmployees for the purposes of collective bargaining.8The parties agreed at the hearing that a pay roll as of the date of the hearing mightbe used in the electionNo reason appears, however, why the Board should depart fromits usual practice of ordering use of the pay roll immediately preceding the date of theDirection of Election.